DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1 – 21, drawn to a method of blending small particle starch with a polymeric resin material, classified in C08L3/02. 
II.	Claims 22 – 23, drawn to a composite polymeric blend, classified in C08L3/02.
III.	Claims 24-28, drawn to a small particle starch or starch-based material, classified in C08L3/02.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, Invention II is drawn to a composite polymeric blend, whereas Invention I is a drawn to a method of blending small particle starch. Invention II is drawn to a starch having a different particle size range as required by Invention I. As such, the inventions are unrelated because the product of Invention II is not made by the process of Invention I.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by the process makes another materially different product containing a polymeric material. 
Inventions II and III are directed to related articles. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. The composite of Invention II requires a 2 µm particle size and a polymeric material whereas the small particle starch of Invention III requires a particle size of 1.5 µm or less and no polymeric material. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matt Todd on August 5, 2021 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22 – 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 16 refers to a percentage without defining the base unit. Thus, this claim fails to distinctly claim the subject matter of the invention and are therefore indefinite. For the purposes of examination, the claims will be interpreted as percent by weight.

Claim Analysis
5.	Summary of Claim 1:
A method of blending small particle starch with a polymeric resin material, the method comprising:

providing a small particle starch or starch-based material having an average particle size of less than 1.5 µm per particle, where such small particle starch or starch-based material is substantially free of particle sized 1.5 µm or greater;

providing a polymeric material; 

blending the starch or starch-based material into the polymeric material so that the starch or starch-based material is intimately dispersed within the polymeric material.

 


Claim Rejections - 35 USC § 103


6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 – 11 and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, et al. (US PG Pub 2014/0272370 A1) listed on the IDS dated 1/4/2021.

Broyles et al. and the claims differ in that Broyles et al. do not teach the exact same range for the particle size as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (preferably less than 2 µm) overlap the instantly claimed range (less than 1.5 µm, “substantially free of carbohydrate-based polymeric material particles having a particle size equal to or greater than 1.5 µm”, less than 1 µm, 10 nm to 1 µm, less than 150 nm, diameter from 10 nm to 1 µm) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Regarding claims 6 and 16-19, Broyles et al. do not particularly teach the particles being generally uniformly sized regularly shaped substantially spherical. Broyles et al. are further silent regarding the strength of the blend being greater than the strength of pure polymeric material alone.   
However, Broyles et al. teach the same starch as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application and further teach the starch is intimately mixed with the same polymeric materials (Broyles [0047], instant application [0046]). The uniform and substantially spherical shape is a function of the starch and the process that the starch undergoes. Therefore, the uniform and substantially spherical shape of the starch particle of Broyles et al. are expected to have the same 
Regarding claim 2, Broyles et al. teach the starch is a powder [0043].
Regarding claims 7-8 and 16, Broyles et al. teach the starch in an amount of from 5% to 45% by weight (claims 1 and 2) thereby reading on the claimed ranges of at least 1% by weight, at least 10% by weight and from 1% upt to 30%as required by the instant claims. 
Regarding claim 9, Broyles et al. teach blends of starches may be used [0043] thereby reading on a second starch. 
Broyles et al. do not particularly teach the second starch having a larger particle size than the small particle starch.
   However Broyles et al. teach particle sizes less than 30 µm [0042]. One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (less than 30 µm) overlap the instantly claimed range (greater than 1.5 µm) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed for the second starch in the prior art reference, MPEP 2144.05.
Regarding claims 10-11, Broyles et al. teach the starch in an amount of from 5% to 45% by weight (claims 1 and 2) thereby reading on the claimed ranges of at least 1% by weight, at least 10% by weight as required by the instant claims for the second starch. 
Regarding claim 20, Broyles et al. teach a compatibilizer (claim 1).
Regarding claim 21, Broyles et al. teach biodegradable starch and polyolefins {0003], [0036] for use in the blend thereby reading on the “exhibits enhanced biodegradation” as required by the instant claim.

9.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, et al. (US PG Pub 2014/0272370 A1) listed on the IDS dated 1/4/2021 in view of La Fuenta, et al. "Ozonation of cassava starch to produce biodegradable films," International Journal of Biological Macromolecules 141 (2019 713-720) as listed in the IDS dated 1/4/2021.
Regarding claims 12-14, Broyles et al. teach the method of claim 1 as set forth above and incorporated herein by reference.
Broyles et al. are silent regarding the reduction of particle size of the starch by treating starch with ozone.
La Fuenta et al. teach ozonation of starch to produce biodegradation of films (title) wherein the starch has a polygonal shaped granule with a size of < 50 µm (1. Introduction, p. 714) thereby reading on the claimed range of the initial particle size of at least 5 µm and the initial particle size is characterized by polygonal shape with angular edges. La Fuenta et al. offer the motivation of using an ozonated treatment for starch due to its ability to achieve higher opacity which is an important property for packaging and coating applications (3. Results and Discussion, p. 719, last paragraph). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the ozone treatment of La Fuenta et al. for the starch of Broyles, et al. thereby reading on the claimed invention.
Regarding claim 15, Broyles et al. in view of La Fuenta et al. do not particularly teach the particles being generally uniformly sized regularly shaped substantially spherical.
Broyles et al. in view of La Fuenta et al. teach the same method as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application and further teach the starch is intimately mixed with the same polymeric materials (Broyles [0047], instant application [0046]). La Fuenta et al. teach the same ozonation treatment. The uniform and substantially spherical shape is a function of the starch and the process that the starch undergoes. Therefore, the uniform and substantially spherical shape of the starch particle of Broyles et al. in view of La Fuenta et al. are expected to have the same average particle density and shape as required by the instant claim. 




Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bastioli, et al. (US PG Pub 2012/0316257 A1) listed on the IDS dated 1/4/2021, Huneault et al. (US PG Pub 2012/0139154 A1) listed on the IDS dated 1/4/2021, Bastioli, et al. (US PG Pub 2007/0129468 A1) listed on the IDS dated 2/12/2021, Liao et al. (US PG Pub 2012/0059097 A1) listed on the IDS dated 1/4/2021, and Bastioli (US Patent 5,262,458).
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763